Citation Nr: 0422830	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-14 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for residuals of a low back surgery with left 
sciatic nerve pain.

2. Entitlement to an initial compensable disability rating 
for tendonitis of the left knee.

3. Entitlement to an initial compensable disability rating 
for residuals of a left little finger injury.

4. Entitlement to an initial compensable disability rating 
for residuals of pterygium of the right eye.

5. Entitlement to service connection for chronic bilateral 
ankle disorders.



6. Entitlement to an effective date of April 1, 2002, for 
grants of service connection for residuals of a low back 
surgery with left sciatic nerve pain, tendonitis of the left 
knee, residuals of a left little finger injury, and residuals 
of pterygium of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from February 1982 to March 
2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Buffalo, New York, Regional Office (RO) that established 
service connection for residuals of a low back surgery with 
left sciatic nerve pain, tendonitis of the left knee, 
residuals of a left little finger injury, residuals of 
pterygium of the right eye; assigned a 10 percent disability 
rating for residuals of a low back surgery with left sciatic 
nerve pain and noncompensable disability ratings for 
tendonitis of the left knee, residuals of a left little 
finger injury, and residuals of pterygium of the right eye; 
effectuated the awards as of April 1, 2002; and denied 
service connection for residuals of bilateral ankle injuries.  
Subsequently, the RO issued a letter notifying the veteran of 
the May 2002 rating decision; the letter indicated that the 
veteran's awards were effectuated as of May 1, 2002.  

In May 2002, the veteran submitted the notice of 
disagreement, expressing dissatisfaction with the assigned 
ratings, the denial of service connection for residuals of 
bilateral ankle injuries, and the effective date of May 1, 
2002, as indicated in the notice.  The veteran also requested 
that the RO transfer his files to Montgomery, Alabama.  In 
March 2003, the RO issued the statement of the case and 
corrected the effective date of the veteran's awards to April 
1, 2002, as requested by the veteran.  In May 2003, the 
veteran submitted his substantive appeal.  The veteran has 
been represented by the American Legion throughout this 
appeal.

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected 
residuals of a low back surgery with left sciatic nerve pain, 
tendonitis of the left knee, residuals of a left little 
finger injury, and residuals of pterygium of the right eye.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provide a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issues as 
entitlements to an initial disability rating of the veteran's 
service-connected disabilities.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

During the course of this appeal, the veteran's claims folder 
was transferred to the Montgomery, Alabama Regional Office.  

The issues of initial disability ratings for the veteran's 
residuals of a low back surgery with left sciatic nerve pain, 
tendonitis of the left knee, and residuals of pterygium of 
the right eye are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran exhibits fixation of 20 degrees in his 
metacarpointerphalangeal (MIP) joint of the left little 
finger, which does not cause physical impairment; the left 
little finger is not tender and, other than the MIP joint, he 
exhibits full range of motion.

2. The record does not demonstrate that the veteran's 
residuals of a left little finger injury result in frequent 
periods of hospitalization or produce marked interference 
with employment.

3. Post-service medical evidence is negative for a chronic 
left or right ankle disorder.

4. In the May 2002 rating decision and March 2003 statement 
of the case, the RO granted an effective date of April 1, 
2002, for the veteran's disability awards.

5. A controversy no longer exists regarding the benefit 
sought as to the issue of an effective date of April 1, 2002, 
for grants of service connection for residuals of low back 
surgery with left sciatic nerve pain, tendonitis of the left 
knee, residuals of a left little finger injury, and residuals 
of pterygium of the right eye.


CONCLUSIONS OF LAW

1. Prior to August 26, 2002, the schedular criteria for an 
initial compensable rating for the service-connected 
residuals of a left little finger injury are not met.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5156, 5227 (2002).

2. On or after August 26, 2002, the schedular criteria for an 
initial compensable rating for the service-connected 
residuals of a left little finger injury are not met.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5156, 5227 (2003).

3. Chronic bilateral ankle disorders were not incurred in or 
aggravated by wartime or peacetime service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303(d) (2003).

4. An issue of fact or law is nonexistent before the Board 
pertaining to the issue of an effective date of April 1, 
2002, for grants of service connection for residuals of low 
back surgery with left sciatic nerve pain, tendonitis of the 
left knee, residuals of a left little finger injury, and 
residuals of pterygium of the right eye.  38 U.S.C.A. § 511, 
5111(a), 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Disability Evaluations

The veteran asserts that a compensable rating is warranted 
for residuals of a left little finger injury.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003). 

The veteran asserts that a compensable rating is warranted 
for residuals of a left little finger injury.  Service 
medical records dated in March 1999 reveal that the veteran 
jammed his left little finger while playing football and a 
diagnosis of the soft tissue injury was advanced.  
Contemporaneous X-ray study of the little finger revealed 
soft tissue swelling in the proximal interphalangeal joint 
and no evidence of fracture.  In May 2002, the RO granted 
service connection for residuals of a left little finger 
injury and assigned a noncompensable rating.

In evaluating the residuals of a left little finger injury, 
the Board notes that the applicable rating criteria for 
motion of the fingers, was amended effective August 26, 2002.  
38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230 (2002).  The 
timing of this change in the regulations requires the Board 
to first consider whether the amended regulation is more 
favorable to the veteran than the pre-amendment regulation, 
to include separately applying the pre-amendment and amended 
versions to determine which version is more favorable.  

If the amended version is more favorable, the Board will 
apply the amended version from the effective date of the 
amendment and the pre-amendment version for any period 
preceding the effective date.  In applying either version, 
all evidence of record must be considered.  See VAOPGCPREC 3-
2000; VAOPGCPREC 11-97.  In this case, the Board finds that 
the pre-amendment version is no more favorable to the veteran 
than the amended version.  The Board will consider the 
veteran's residuals of a left little finger injury under the 
pre-amendment version and the amended regulations.  

Under the pre-amendment version, prior to August 26, 2002, 
the following rules will be observed in classifying the 
severity of ankylosis and limitation of motion of single 
digits and combinations of digits:

(1) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.
    
(2) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.
    



(3) With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5227, which 
governs disability evaluations due to ankylosis of individual 
fingers, other than the thumb, index finger and middle 
finger, a noncompensable rating is contemplated in cases 
where ankylosis of such a finger has been demonstrated.  No 
diagnostic code provides for an evaluation higher than 
noncompensable for injuries in which only the little finger 
is affected, unless there is an extremely unfavorable 
ankylosis of the little finger, or amputation.  See 38 C.F.R. 
§ 4.71a, DC's 5156, 5227.

Under the amended regulation, the following rules will be 
observed in classifying the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits:

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.
...

(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers:    

(i) If both the metacarpophalangeal and  proximal 
interphalangeal joints of a digit  are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.

(ii) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position.

(iii) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.
    
(iv) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5227, which 
governs disability evaluations due to ankylosis of the ring 
or little finger, a noncompensable rating is contemplated in 
cases where ankylosis of such a finger has been demonstrated.  
No diagnostic code provides for an evaluation higher than 
noncompensable for injuries in which only the little finger 
is affected, unless the criteria for amputation have been 
met.  See 38 C.F.R. § 4.71a, DC's 5156, 5227, 5230 (2002).

In this case, medical evidence consists of a December 2001 
compensation examination report.  On examination, the veteran 
exhibited a fixation of 20 degrees on his 
metacarpointerphalangeal (MIP) joint but otherwise normal 
range of motion in the left little finger, and no tenderness 
on his left little finger.  The physician advanced an 
impression that the condition of the left little finger did 
not cause any physical impairment.

Based on the evidence, including the veteran's statements on 
appeal, the Board finds that the veteran's condition of the 
left little finger does not meet the criteria for a 
compensable rating.  Under the pre-amended or the amended 
regulations, ankylosis of the little finger is rated as 
noncompensable unless the veteran's condition of the little 
finger meets the criteria for amputation.  To be evaluated as 
amputation, the regulations provide that the veteran must 
exhibit ankylosis of the metacarpophalangeal and proximal 
interphalangeal joints.  In this case, only the veteran's 
metacarpointerphalangeal (MIP) joint is fixed at 20 degrees.  
There is no evidence that the proximal interphalangeal joint 
is ankylosed.  In fact, the physician reported that other 
than the fixed MIP joint, the veteran exhibited normal range 
of motion on his left little finger and is devoid of any 
physical impairment due to his left little finger.  
Accordingly, the veteran's residuals of a left little finger 
injury is noncompensable.

Under the new regulation, additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand as a result of 
ankylosis of the little finger.  The medical evidence does 
not show such limitation.  The record shows that the veteran 
does not manifest any physical impairment due to his left 
little finger.  Furthermore, the veteran has neither 
complained of his other fingers nor his overall function of 
the hand.  Thus, a higher evaluation is not warranted.

In addition, the veteran has asserted on appeal that he 
experiences functional loss of his little finger (see 
substantive appeal dated in May 2003 and VA Form 646 dated in 
June 2003).  The Board is required to analyze evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated function 
loss.  38 C.F.R. §§ 4.40, 4.45(f) (2003); see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-206 (1995).  Ankylosis of the 
little finger is rated as noncompensable unless evaluation of 
amputation is warranted.  To be rated as amputation, the 
veteran's metacarpophalangeal and proximal interphalangeal 
joint  must be ankylosed and either must be in extension or 
in full or extreme flexion, or manifest rotation or 
angulation of a bone.  The medical evidence shows that only 
the veteran's MIP joint is fixed at 20 degrees; he does not 
manifest any tenderness or physical impairment due to the 
condition, and other than his MIP joint, he exhibits normal 
range of motion in the left little finger.  In the absence of 
any objective evidence that the veteran exhibits loss of 
function to the level of amputation, the Board concludes that 
a higher rating is not warranted based on functional 
impairment due to the DeLuca factors.

The veteran's residuals of a left little finger injury have 
not been shown to be productive to the level of amputation.  
In light of the evidence of record and based on this 
analysis, it is the determination of the Board that a 
compensable disability rating is not warranted under the 
criteria of the pre-amended and the amended regulations.  

In reaching the decision for residuals of a left little 
finger injury, the Board has also considered the provisions 
of 38 C.F.R. § 3.321(b)(1) which provides that where the 
evidence shows an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards, an extra-schedular evaluation may 
be assigned.  In this case, however, the record does not 
reflect any periods of hospitalization for the disability at 
issue and the disability rating itself is designed to account 
for impairment to industrial capabilities.  The veteran and 
his representative have not pointed to any evidence which 
would lead to the conclusion that an extraschedular rating 
may be warranted in this case, and the Board has identified 
no such evidence.  Accordingly, the Board concludes that a 
remand to the RO, for referral of this appeal to the Under 
Secretary for Benefits or the Director of VA Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation is not warranted.

II. Service Connection

Under VA law, service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by wartime or peacetime service.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(d) (2003).  

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran's service medical records reflect that the 
veteran did not exhibit any radiological and clinical 
abnormalities in the ankles. Service medical records dated in 
October 1994, January 1996, and October 1999 show complaints 
of pain and diagnoses of swelling, sprain, and strain.  
Specifically, the medical reports reveal that the veteran 
exhibited the following in his ankles:  minimal swelling, 
tenderness, edema, full range of motion, and no evidence of 
fracture (see reports of October 1994); small density in the 
ankle joint probably due to accessory bone, swelling, and no 
definite evidence of fracture or dislocation (see x-ray 
report of January 1996); and tenderness, swelling, no 
erythema, full range of motion, and strength of 4/5 with 
dorsal flexion, and withstanding resistance with inversion 
and eversion (see report dated in October 1999).

The December 2001 VA examination report does not show 
evidence of tenderness to palpation of the Achilles tendon 
areas bilaterally, medial or lateral laxity when the ankles 
are stretched in those directions, swelling, or deformity of 
the ankles.  The veteran exhibited normal flexion and 
extension of both ankles: bilateral dorsiflexion of 0 to 20 
degrees and plantar flexion of 0 to 45 degrees.  VA physician 
was unable to neither ascribe any physical diagnosis nor 
attribute any physical impairment to his right and left 
ankles.

The veteran asserts on appeal that service connection is 
warranted for residuals of bilateral ankle injuries which 
were incurred during service.  The Board observes that no 
medical professional has established that the veteran 
currently exhibits chronic left or right ankle disorder.  In 
fact, VA physician assessed that he could not ascribe any 
physical diagnosis or attribute any physical impairment to 
the veteran's ankles.

Service medical records are negative for a chronic left or 
right ankle disorder: only diagnoses of swelling, sprain, and 
strain were advanced.  Further, post-service evidence is 
negative for a chronic left or right ankle disorder.  
Evidence of in-service and post-service disabilities as well 
as medical evidence showing a relationship between the in-
service and post-service disabilities is necessary to 
substantiate the claim.  See Caluza v. Brown  7 Vet.App. 498, 
505 (Vet.App.,1995).

Only the veteran's own statements support the claim that he 
manifests chronic left and right ankle disorders.  The 
veteran does not claim or does the evidence show that he is 
medically trained.  As a layperson, without medical training, 
he is not competent to diagnose the presence of a current 
disability or relate the presence of any current disability 
to any particular event or period of time; and so, his 
contentions in this regard have no probative value.  An 
appropriate medical expert must identify such a relationship, 
which involves a medical diagnosis (and nexus to service).  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App 609, 611 
(1992).

Inasmuch as there is no medical evidence establishing the 
presence of chronic left and right ankle disorders, service 
connection for chronic bilateral ankle disorders is not 
warranted.  

III. Effective Date

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans. 38 
U.S.C.A. § 511(a) (West 2002).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board. Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation. 38 U.S.C.A. § 7104(a).  The Board may 
dismiss any appeal which fails to allege error of fact or law 
in the determination being appealed. 38 U.S.C.A. § 7105.

Concerning the issue of entitlement to an effective date of 
April 1, 2002, for grants of service connection for residuals 
of low back surgery with left sciatic nerve pain, tendonitis 
of the left knee, residuals of a left little finger injury, 
and residuals of pterygium of the right eye, the Board 
observes that the RO granted an effective date of April 1, 
2002, for the grants of service connection in the May 2002 
rating decision and the March 2003 statement of the case.  As 
a result, the RO's decision awarding entitlement to an 
effective date has been fully resolved, and thus has rendered 
moot, the administrative claim on appeal to the Board.  

The veteran's argument, to the effect that he did not receive 
payment for his service -connected disability until May 1, 
2002, is noted.  The law in this area is determinative.  
Congress, by enacting 38 U.S.C.A. § 5111(a), has determined 
that the payment of monetary benefits on an award may not be 
made to an individual for any period before the first day of 
the calendar month following the month in which the award 
became effective.  

As noted above, the RO has made the effective date of the 
veteran' award April 1, 2002.  Therefore, having resolved the 
veteran's claim in his favor, there is no longer a question 
or controversy remaining with respect to an effective date of 
April 1, 2002, for grants of service connection for residuals 
of low back surgery with left sciatic nerve pain, tendonitis 
of the left knee, residuals of a left little finger injury, 
and residuals of pterygium of the right eye.  38 C.F.R. § 3.4 
(2003).  Nor are any exceptions to the mootness doctrine 
present because the relief sought on appeal, the award of an 
effective date of April 1, 2002, has been accomplished 
without the need for action by the Board. See, e.g., Thomas 
v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 365, 
367-68 (1995). 38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 
20.101.  The Board therefore has no jurisdiction to review 
this issue.  Accordingly, this issue is dismissed.


IV.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The rating decision and 
the statement of the case informed the appellant of the 
relevant criteria.  In addition, a January 2004 letter 
notified the veteran of the information and evidence the RO 
would obtain and the information and evidence the veteran was 
responsible to provide.  The Board concludes that the 
discussions in the letter, the RO's rating decision, and the 
SOC adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the notice, the Board notes that in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I) 
the Court held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Court stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  



On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II) in its stead.  For purposes of the 
Board's VCAA analysis of the issue on appeal, Pelegrini II 
did not alter Pelegrini I in any significant respect.  

In this case, in the notice, the veteran was notified that VA 
must make reasonable efforts to help him to obtain evidence.  
He was told that VA was responsible for getting relevant 
records from any Federal agency, including medical records 
from the military, from VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration records.  He was further advised that 
on his behalf, VA will make reasonable efforts to get 
relevant records not held by a Federal agency.  He was 
requested to complete an authorization (VA Form 21-4142) for 
evidence that he desired VA to attempt to obtain.  There is 
no record that any of the authorization forms sent were ever 
returned to VA, or that the veteran ever identified any 
additional evidence.  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" have been 
satisfied.  See Pelegrini II, No. 01-944, slip op. at 11 
(U.S. Vet. App. June 24, 2004).  In this regard, a recent 
opinion by the General Counsel's Office, it was determined 
that the Pelegrini I Court's discussion of the "fourth 
element" was not binding on VA.  VAGCOPPREC 1-2004 (February 
24, 2004); see also VAOPGCPREC 7-2004 (June 24, 2004). 

The Board further notes that the notice was sent to the 
veteran after the RO's decision that is the basis for this 
appeal.  See Pelegrini II, No. 01-944, slip op. at 8-11 (June 
24, 2004).  The Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 


38 C.F.R. § 20.1102 (harmless error).  Here, although the 
notice provided to the appellant was not given prior to the 
first AOJ adjudication of the claim, the notice, as well as 
the SOC, were provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and its 
content fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See VAOPGCPREC 7-2004 
(June 24, 2004).  Therefore, the claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining the 
veteran's available service and providing VA examination.  
The Board concludes, therefore, that a decision on the merits 
at this time with respect to the issues of initial 
compensable rating for residuals of a left little finger 
injury and service connection for chronic bilateral ankle 
disorders does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); VAOPGCPREC 7-2004 (June 24, 2004).  


ORDER

Entitlement to an initial compensable rating for residuals of 
a left little finger injury is denied.

Entitlement to service connection for chronic bilateral ankle 
disorders is denied.

Entitlement to effective date of April 1, 2002, for grants of 
service connection for residuals of low back surgery with 
left sciatic nerve pain, tendonitis of the left knee, 
residuals of a left little finger injury, and residuals of 
pterygium of the right eye is dismissed.


REMAND

The veteran has been afforded VA compensation examinations 
for his residuals of a low back surgery with left sciatic 
nerve pain, tendonitis of the left knee, and residuals of 
pterygium of the right eye (see December 2001 VA examination 
reports).  The examination, however, did not address the 
factors delineated in the most recent rating criteria for 
back disorders effective September 2003 or the DeLuca 
factors, i.e., evidence of pain, weakened movement, excess 
fatigability, and incoordination when assessing the veteran's 
residuals of a low back surgery with left sciatic nerve pain 
and tendonitis of the left knee.  In fact, the veteran has 
repeatedly complained of function loss due to pain (see his 
notice of disagreement and substantive appeal).

Moreover, the eye examination did not comport to the criteria 
outlined in 38 C.F.R. §  4.75.  For instance, the eye 
examiner did not assess the veteran's central visual acuity 
for both distance and near (it appears that only one type of 
central visual acuity was examined) or record the veteran's 
best vision after correction by glasses.  Under the 
circumstances, the Board finds that VA compensation 
examinations for residuals of a low back surgery with left 
sciatic nerve pain, tendonitis of the left knee, and 
residuals of pterygium of the right eye are required to 
resolve the issue on appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully complied with and 
satisfied.  The RO should ask the veteran 
to provide any evidence in his possession 
that pertains to the claim.  

2. The RO should request that the 
veteran provide information as to all 
treatment of his residuals of a low back 
surgery with left sciatic nerve pain, 
tendonitis of the left knee, and 
residuals of pterygium of the right eye 
including the names and addresses of all 
health care providers, clinics, and 
hospitals, and the approximate dates of 
treatment.  Upon receipt of the 
requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers, clinics, and hospitals, and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

3. The RO should then schedule the 
veteran for VA compensation examinations 
which are sufficiently broad to 
accurately determine the current nature 
and severity of residuals of a low back 
surgery with left sciatic nerve pain, 
tendonitis of the left knee, and 
residuals of pterygium of the right eye.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  Send the claims 
folder to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  
The examiner should include a complete 
rationale for all opinions and 
conclusions expressed.

a) During the pendency of this appeal 
with respect to the veteran's residuals 
of a low back surgery with left sciatic 
nerve pain, VA issued new regulations 
for evaluating spinal and other back 
disorders, effective as of September 
26, 2003.  Therefore, VA examination 
should be conducted in a manner that 
involves a review of the rating 
schedule criteria and regulations for 
the spine, both prior to and as of 
September 23, 2003, which is the 
effective date of the revised criteria 
for evaluating spinal and other back 
disorders.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  Specifically, the 
examining physician should provide:

i	All ranges of motion of the thoraco-
lumbar spine, including lateral flexion 
and lateral rotation. 

ii	The number of incapacitating episodes, 
i.e., bed rest prescribed by a 
physician, in the past 12 months.  

iii	Identify any neurologic disabilities.  
If a diagnosis of sciatic nerve is 
identified, the examiner should 
determine whether the veteran exhibits 
incomplete paralysis that is mild, 
moderate, moderately severe, or severe 
(i.e., with marked muscular atrophy), or 
complete paralysis (i.e., the foot 
dangles and drops, no active movement 
possible of muscles below the knee, 
flexion of knee weakened or lost).

iv	Determine whether the veteran's 
residuals of a low back surgery with 
left sciatic nerve pain is mild, 
moderate (i.e., recurring attacks), 
severe (i.e., recurring attacks, with 
intermittent relief), or pronounced 
(i.e., with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings appropriate 
to site of diseased disc, little 
intermittent relief).



b) With respect to the tendonitis of the left 
knee, the veteran should provide all ranges 
of motion of the knee.

c) The examiner should also identify the 
limitation of activity imposed by the 
veteran's service-connected residuals of 
a low back surgery with left sciatic 
nerve pain and tendonitis of the left 
knee and any associated pain with a full 
description of the effect of the 
disabilities upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with motion or use of lower 
back should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the veteran's residuals of 
a low back surgery with left sciatic 
nerve pain and tendonitis of the left 
knee upon his vocational pursuits.  

d) With respect to residuals of pterygium 
of the right eye, the eye examiner should 
include the uncorrected and correct 
central visual acuity for distance and 
near, with record of the refraction.  
Snellen's test type or its equivalent 
should be used.  The examiner should also 
clarify whether the loss of vision, if 
any, is the result of the veteran's 
residuals of pterygium of the right eye 
or refraction error of the eye.

4. The RO should provide the veteran with 
adequate notice of the date and place of 
any VA examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  38 C.F.R. § 3.655 (2003).

5. The RO should then readjudicate the 
issues of an initial disability rating 
for the veteran's residuals of a low back 
surgery with left sciatic nerve pain, 
tendonitis of the left knee, and 
residuals of pterygium of the right eye, 
with express consideration of the pre-
amended and amended rating criteria for 
back disorders since March 2002.  The RO 
should also determine whether a 
neurological abnormality, if identified, 
should be rated separately under an 
appropriate diagnostic code.

6. If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran and 
his accredited representative should be 
given the opportunity to respond to the 
SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



